Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in by e-mail from George Howarah on 11/19/2021

The application has been amended as follows:

CLAIM AMENDMENTS FOR 16/829727

Claim 31 and Claim 32 have been cancelled. 





Reasons for Allowance
           Claims 1-19 and 21-29 are allowed.

The following is an examiner's statement of reasons for allowance:

The prior art of record neither anticipates nor renders obvious all the amended limitations in the base Claim 1, Claim 19,  Claim 27 and Claim 29. 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed Gary LaFontant whose telephone number is 571-272-3037.  The examiner can normally be reached on Monday-Friday from 7:00AM - 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY LAFONTANT/Examiner, Art Unit 2646